Citation Nr: 0612324	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  96-23 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for dermatitis. 

3.  Entitlement to service connection for bilateral lower 
extremity disabilities. 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to July 1980 
and from April 1989 to September 1990.  He served on reserve 
duty between his two periods of active service.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia (hereinafter RO).  The case has 
been remanded on multiple occasions, and the development 
requested therein has been accomplished to the extent 
possible.   

In September 1997, a hearing was held before a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c).  The Veterans Law 
Judge who conducted this hearing has retired, and the veteran 
was notified by letter dated in February 2006 of his right to 
another hearing before a different Veterans Law Judge.  This 
letter informed the veteran that if he did not respond in 30 
days, it would be assumed that he no longer desired a 
hearing.  As the veteran did not respond to this letter, this 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran did not participate in combat and there is no 
corroboration of his claimed stressors. 

2.  A diagnosis of PTSD under the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) is not of record. 

3.  There is no competent medical evidence linking a current 
disability associated with dermatitis or a bilateral lower 
extremity disability to in-service symptomatology or 
pathology.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303. 3.304(f) (2005). 

2.  Dermatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303. 3.304(f) (2005). 

3.  Bilateral lower extremity disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304(f) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error)."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process." Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004, April 
2004 and March 2005.  By these letters, the originating 
agency specifically informed the veteran to submit any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, with the record documenting 
exhaustive efforts undertaken by the RO to obtain service 
medical and personnel records.  The veteran has also been 
afforded a VA examination specifically tailored to determine 
if he has PTSD, and the record before the Board contains 
service voluminous medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence, and the veteran's representative indicated in 
an August 2002 statement that all the matters referenced by 
Board remand had been addressed.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As noted above, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
However, the mere occurrence of a disease or injury in 
service is not enough; there must also be a present 
disability resulting therefrom.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992). 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, in part to 
address PTSD claims based upon personal assault upon the 
veteran not involving any combat type of situation.  The 
regulation, as amended, now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat setting, 
not in issue in this case].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.  As pertinent to the facts of this case, the 
veteran has been informed of the amendments as set forth 
above by SSOC.  As such, the veteran will be not be 
prejudiced by the adjudication below.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).   

Applying the criteria above to the facts summarized above, 
first specifically to the claim for service connection for 
PTSD, a VA psychiatric examination conducted in September 
1994 resulted in the conclusion that the criteria for PTSD 
were not met.  An August 1997 list of prescriptions and 
pending appointments from the Huntington VA Medical Center 
(MC)  notes that one of the veteran's diagnoses is PTSD.  
However, the record does not reflect a current diagnosis of 
PTSD conforming with the criteria set forth in DSM-IV.  

In making the above determination, the Board has considered 
the contentions and testimony asserting the presence of PTSD 
due to stressors such as a claimed "terrorist" attack and 
the death of a fellow serviceman whose head was "blown off" 
during the veteran's service in Germany.  The Board has also 
considered these assertions in light of the contentions that 
the veteran has received the Purple Heart, thus serving as 
"proof" of an in-service combat-related stressor.  While 
his DD 214's from each period of service reflects he was 
awarded a Purple Heart Medal, this is not confirmed in his 
personnel records and authorities from the National Personnel 
Records Center have indicated that notations of the award 
"appear to have been error".  There is no indication of 
combat in his awards and decorations or elsewhere in his 
personnel folder.  The Board has considered his descriptions 
of involvement in counter-terrorism in Europe as a Green 
Beret, but there is no corroboration of these incidents and 
the veteran has not provided details of the events to make 
further inquiry meaningful.  The Board finds a clear 
preponderance of the evidence is against a finding that the 
veteran participated in combat and the provisions of 
38 U.S.C.A. § 1154 are not for application.  

Even if the Board accepted the fact of the occurrence of the 
stressors as alleged by the veteran, as a layperson, he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
As such, his assertion that he currently has PTSD as a result 
of the claimed stressors is outweighed by the objective 
negative clinical evidence, which does not reveal a diagnosis 
of PTSD conforming with DSM-IV.  Thus, the claim for service 
connection for PTSD must be denied.  Gilbert, 1 Vet. App. at 
49. 

With regard to the claim for service connection for 
dermatitis, review of the service medical records does 
reflect treatment for such skin conditions as fungal 
infections and nummular eczema.  The separation examination 
from the veteran's first period of service did not reflect a 
skin disability and a VA general medical examination 
conducted in September 1994 did not reflect a skin disability 
or any complaints related thereto.  Review of the post-
service record reveals no evidence linking a current 
disability associated with dermatitis to in-service 
symptomatology or pathology.  Given the above, the Board 
finds the negative objective clinical evidence to exceed the 
probative weight of the uncorroborated lay assertions by the 
veteran that he has dermatitis due to service.  See Routen, 
Espiritu, supra.  Thus, the claim must be denied.  Gilbert, 1 
Vet. App. at 49.  

Turning to the claim for a bilateral lower extremity 
disability, the Board has considered the testimony to the 
effect that the veteran has lower extremity disability that 
is, in some manner, related to an injury sustained to his 
feet during a claimed terrorist attack in Germany during his 
first period of active service.  The service medical records 
do reflect treatment for a laceration of the right foot in 
June 1980, with the wound said to have been "healing well" 
by the end of that month.  The separation examination, dated 
in April 1980 but apparently conducted in or proximate to 
June 1980, indicated that the veteran was being treated for a 
laceration to the right forefoot.  There is of record no 
competent evidence linking a current disability in the right 
foot, or in the lower extremities otherwise, to service.   

The veteran, including in sworn testimony presented at the 
September 1997 hearing, indicated that the injury to the 
right foot was sustained during the claimed terrorist attack 
when he jumped down from 10 to 12 feet in the air and landed 
on a piece of metal or similar object sticking out of the 
ground.  The veteran contends that he was awarded the Purple 
Heart as a result of this injury, and the veteran's DD Form 
214 from his first period of service reflects receipt of the 
Purple Heart.  The Board notes that exhaustive attempts to 
document the circumstances associated with this award, to 
include obtaining service personnel records, has not yielded 
positive results.  In addition, the contemporaneous service 
medical records describing treatment for the right foot 
laceration do not reveal how the injury occurred, and nothing 
therein suggests that this injury was related to a terrorist 
attack or combat. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims because there is no evidence 
of pertinent disability in service or for several years 
following service, with the exception of the right foot 
laceration.  There is not a diagnosis of PTSD in accordance 
with the Diagnostic and Statistical Manual of Mental 
Disorders and no showing of current bilateral lower extremity 
disability.  The most recent VA examination did not find the 
presence of skin disability.  There is no true indication 
that any pertinent disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Under the 
circumstances, relating pertinent disability to service would 
be speculative, and service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  



ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for dermatitis is denied.

Entitlement to service connection for bilateral lower 
extremity disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


